FILED
                                                                                         MAY 11 2012
                            UNITED STATES DISTRICT COURT                           Clerk, U.S. District &Bankruptcy
                                                                                  Courts for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA


DAVIS SMITH,                                           )
                                                       )
                       Plaintiff,                      )
                                                       )
       v.                                              )      Civil Action No.       12 0757
                                                       )
THE NBC NEW UNIVISION,                                 )
                                                       )
                       Defendant.                      )


                                    MEMORANDUM OPINION

       This matter comes before the court on review of plaintiffs application to proceed in

forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

        The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even prose litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237,239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the



                                                  1
doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       Plaintiffs complaint is so poorly written that the Court cannot discern a viable claim

within this Court's jurisdiction, or identify a clear statement showing plaintiffs entitlement to the

relief he seeks. Accordingly, the Court will dismiss the complaint without prejudice. An Order

consistent with this Memorandum Opinion is issued separately.




                                                     ~.~ ~'
                                              United States Dist ct Judge
                                                                             '¥t!/-




                                                 2